 


109 HR 3557 IH: Voter Outreach and Turnout Expansion Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3557 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Government Reform and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Help America Vote Act of 2002 to require States to permit individuals to register to vote at polling places on the date of an election, to cast ballots at designated polling places prior to the date of an election, and to obtain absentee ballots for an election for any reason, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voter Outreach and Turnout Expansion Act of 2005.
IExpansion of election administration requirements
101.Same-day voter registration
(a)In generalSection 303 of the Help America Vote Act of 2002 (42 U.S.C. 15483) is amended—
(1)by redesignating subsection (d) as subsection (e); and
(2)by inserting after subsection (c) the following new subsection:

(d)Permitting voter registration on date of election
(1)In generalAt each polling place in a State at which ballots are cast in an election for Federal office, an individual may register to vote on the date of the election, and may cast a vote at the polling place in the election, if the individual—
(A)completes an application for voter registration in accordance with the requirements of this Act and other applicable law; and
(B)executes a written affirmation before an election official at the polling place stating that the individual is eligible to register to vote in the jurisdiction in which the individual desires to vote and has not already voted in the election.
(2)Transmittal of completed applications to State election officialAn appropriate official at a polling place shall transmit any voter registration application accepted under this subsection to the appropriate State election official at the time the official at the polling place transmits the ballots cast at the polling place to the official.
(3)Notice to individuals filing voter registration applications after deadlineIf an individual’s application for voter registration prior to the date of an election is received by the appropriate election official after the deadline for receipt of applications with respect to the election under State law, the official shall transmit a notice to the individual stating that the application was received after the deadline and that the individual may register to vote at the polling place on the date of the election in accordance with this subsection.
(4)Requirements under National Voter Registration Act of 1993In carrying out this subsection, a polling place in a State shall meet the requirements applicable to a voter registration agency designated by the State under section 7(a)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)(2)), except that clauses (i), (ii), and (iii) of section 7(a)(6)(B) of such Act (42 U.S.C. 1973gg–5(a)(6)(B)) shall not apply with respect to any of the voter registration forms distributed by the polling place pursuant to this subsection..
(b)Inclusion in voting information requirementsSection 302(b)(2) of such Act (42 U.S.C. 14582(b)(2)) is amended—
(1)in subparagraph (E), by inserting and the right to register to vote at the polling place on the date of an election and vote in that election after provisional ballot;
(2)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G); and
(3)by inserting after subparagraph (D) the following new subparagraph:

(E)instructions for individuals registering to vote at the polling place under section 303(d);.
(c)Effective dateSection 303(e) of such Act (42 U.S.C. 15483(e)), as redesignated by subsection (a), is amended by adding at the end the following new paragraph:

(3)Requirement for voter registration on date of electionEach State and jurisdiction shall be required to comply with the requirements of subsection (d) on and after January 1, 2006..
102.Permitting voters to cast ballots prior to election; permitting voters to obtain absentee ballots for any reason
(a)In generalThe Help America Vote Act of 2002 is amended—
(1)by redesignating sections 304 and 305 as sections 305 and 306; and
(2)by inserting after section 303 the following new section:

304.Promoting early and absentee voting
(a)Requiring jurisdictions to establish early voting sites
(1)In generalEach jurisdiction in a State which administers an election for Federal office shall designate early voting sites within the jurisdiction to serve as polling places for the election prior to the date of the election, and shall permit any individual who is registered to vote in the election and eligible to cast a ballot at any polling place within the jurisdiction to cast the ballot at the site.
(2)Treatment of ballots cast at sitesAfter a ballot is cast for an election at an early voting site under this subsection, the ballot shall be held and tabulated by the jurisdiction in the same manner as an absentee ballot cast for the election.
(3)Period of operationThe jurisdiction shall operate the early voting sites designated under this subsection for an election during such period as it considers appropriate, except that—
(A)the period may not begin later than the 22nd day before the date of the election or the date on which the ballots for the election are available to be cast (whichever occurs later); and
(B)at least 2 of the days during the period shall be weekend days.
(4)Conditions for designation and distribution of sitesThe number of early voting sites of a jurisdiction and the location of such sites within the jurisdiction shall be determined by the jurisdiction, subject to the following conditions:
(A)To the greatest extent practicable, the jurisdiction shall designate sites which are also designated as voter registration agencies under section 7 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5).
(B)The aggregate number of voting systems used in all such sites in the jurisdiction may not be less than 25 percent of the total number of voting systems which will be used in all polling places in the jurisdiction on the date of the election.
(C)At least one of the sites selected, and the voting system used at such site, shall be accessible for individuals with disabilities (including the blind and visually impaired).
(D)The geographic distribution of the sites shall reflect the geographic distribution of the voting age population of the jurisdiction.
(E)In establishing sites, the jurisdiction shall comply with the applicable requirements of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.).
(b)Permitting voters to obtain absentee ballots for any reasonNo State election official may require an individual who requests an absentee ballot for an election to provide a reason for the request, or to otherwise provide any proof of the individual’s need for an absentee ballot, as a condition of obtaining the ballot..
(b)Conforming amendments
(1)Deadline for adoption of voluntary guidance by election assistance commissionSection 311(b) of such Act (42 U.S.C. 15501(b)) is amended—
(A)by striking and at the end of paragraph (2);
(B)by striking the period at the end of paragraph (3) and inserting ; and; and
(C)by adding at the end the following new paragraph:

(4)in the case of recommendations with respect to section 304, January 1, 2006..
(2)EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 304.
(c)Clerical amendmentThe table of sections for subtitle A of title III of such Act is amended—
(1)by redesignating the items relating to sections 304 and 305 as items relating to sections 305 and 306; and
(2)by inserting after the item relating to section 303 the following new item:


Sec. 304. Promoting early and absentee voting.
103.Clarification of requirement to permit individuals to complete incomplete mail-in voter registration applicationsSection 303(b)(4)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(4)(B)) is amended to read as follows:

(B)Incomplete formsIf an applicant for voter registration with respect to an election fails to answer any of the questions included on the mail voter registration form pursuant to subparagraph (A), or otherwise fails to provide any information required to be provided on the form, the registrar shall—
(i)notify the applicant of the failure and of the opportunity for the applicant to register to vote at the polling place on the date of the election in accordance with subsection (d); and
(ii)if the form was received by the registrar within the deadline under State law for the receipt of voter registration applications with respect to the election, provide the applicant with an opportunity to complete the form in a timely manner to allow for the completion of the registration form prior to the election..
104.Additional fundingSection 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended—
(1)in paragraph (1), by striking $1,400,000,000 and inserting $1,405,000,000;
(2)in paragraph (2), by striking $1,000,000,000 and inserting $1,005,000,000; and
(3)in paragraph (3), by striking $600,000,000 and inserting $605,000,000.
105.Effective dateThe amendments made by this title shall take effect as if included in the enactment of the Help America Vote Act of 2002.
IIRemoving other barriers to voting
201.Treatment of Election Day in same manner as Veterans Day for purposes of Federal employment
(a)Sense of CongressIt is the sense of Congress that—
(1)many Americans do not vote on Election Day because of conflicting work schedules;
(2)Federal, State, and local governments should share the responsibility for increasing voter turnout on Election Day;
(3)States should establish Election Day as a legal public holiday in each year and should provide full paid leave for State government employees on Election Day; and
(4)the treatment of Election Day in the same manner as Veterans Day for purposes of laws relating to Federal employment will lead to increased voter turnout and will increase the availability of poll workers and suitable polling places.
(b)Treatment of Election Day in same manner as Veterans Day for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2006 and each even-numbered year thereafter shall be treated in the same manner as November 11.
202.Voting leave
(a)In generalEach employee of an employer may take up to 2 hours of leave (or up to 3 hours of leave, in the case of an employee whose workplace is further than 25 miles from the polling place at which the employee is eligible to cast a ballot under State law) in order to vote on any workday on which an election for Federal office is held.
(b)Unpaid or paid leave permittedNotwithstanding any other provision of law, leave granted under this subsection may be unpaid leave or paid leave.
(c)Duties of employeeAn employee taking leave under this subsection shall make a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer, shall provide such notice prior to taking leave as is practicable, and shall make a reasonable effort to vote.
(d)No loss of benefitsThe taking of leave under this subsection shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced.
(e)Prohibited acts
(1)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the taking of or the attempt to take any leave provided under this subsection.
(2)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for—
(A)opposing any practice made unlawful by this subsection;
(B)filing any charge, or instituting or causing to be instituted any proceeding, under or related to this subsection;
(C)giving or preparing to give any information in connection with any inquiry or proceeding relating to any leave provided under this subsection; or
(D)testifying or preparing to testify in any inquiry or proceeding relating to any leave provided under this subsection.
(f)Investigative authorityThe Secretary of Labor shall have investigative authority with respect to the provisions of this subsection in the same manner and under the same terms and conditions as the investigative authority provided under section 106 of the Family and Medical Leave Act of 1993, and the requirements of section 106 of such Act shall apply to employers under this subsection in the same manner as such requirements apply to employers under section 106 of such Act.
(g)EnforcementThe provisions of section 107 of the Family and Medical Leave Act of 1993 shall apply with respect to the enforcement of the requirements of this subsection in the same manner and under the same terms and conditions as such provisions apply with respect to the enforcement of the requirements of title I of such Act.
(h)Employer definedIn this section, the term employer means any person engaged in commerce or in any industry or activity affecting commerce who employs 25 or more employees during a calendar year, and includes any person who acts, directly or indirectly, in the interest of an employer to any of the employees of such employer and any successor in interest of an employer. In the previous sentence, the terms commerce and industry or activity affecting commerce have the meaning given such terms in section 101(1) of the Family and Medical Leave Act of 1993.
(i)NondiscriminationThe implementation and enforcement of this section shall be in compliance with the Voting Rights Act of 1965.
(j)Effective dateThis section shall apply with respect to elections occurring after January 2006.
203.Sense of Congress regarding distribution of sample ballots and voting materialsIt is the sense of Congress that the distribution of sample ballots, information on voting, and other voter education materials will help to prevent errors by voters at the polls and to reduce the rates of spoiled ballots, and Congress encourages States and other jurisdictions which administer elections to distribute these materials to registered voters prior to elections. 
 
